Citation Nr: 1136536	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  08-12 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to an initial evaluation in excess of 30 percent and an evaluation in excess of 70 percent on and December 16, 2009 for posttraumatic stress disorder.  

3.  Entitlement to an initial compensable evaluation and an evaluation in excess of 10 percent on and after March 12, 2010 for calcified pleural plaques consistent with asbestos exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1948 to April 1952.  This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and August 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In April 2011 a Travel Board hearing was held.  A transcript of the hearing is associated with the claims file.    

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The matter of an increased rating for calcified pleural plaques is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required. 


FINDINGS OF FACT

1.  A hearing loss disability of either ear was not manifested in service; sensorineural hearing loss (SNHL) was not manifested in the Veteran's first postservice year; and the preponderance of the evidence is against a finding that the Veteran's current bilateral hearing loss disability is related to his service or to any event therein.  

2.  Prior to December 16, 2009 the Veteran's posttraumatic stress disorder (PTSD) was manifested by occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships.  

3.  On and after December 16, 2009 the Veteran's PTSD has not been manifested symptoms productive of total occupational and social impairment.


CONCLUSIONS OF LAW

1. Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).

2.  Prior to December 16, 2009, a 50 percent evaluation, but no more, is granted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2011).

3.  On and after December 16, 2009, an evaluation in excess of 70 percent is denied.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA applies to these claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding service connection for bilateral hearing loss, the Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  An April 2007 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  It also informed the Veteran of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.

Regarding an increased rating for PTSD, as the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A January 2009 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating; and a June 2010 supplemental SOC readjudicated the matter after the Veteran and his representative had an opportunity to respond.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for VA examinations in June 2007 and March 2010 (hearing loss) and July 2008, December 2009, and June 2010 (PTSD).  The examinations are adequate as the examiners expressed familiarity with the history of the Veteran's disabilities, the evidence of record, and the reported history of the Veteran, and conducted thorough examinations of the Veteran, noting all findings necessary for proper determinations in the matters, and explained the rationale for all opinions offered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  Additionally, the RO attempted to obtain the Veteran's Social Security Administration (SSA) records, but in an October 2009 response, the SSA indicate that the records had been destroyed.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.

B. Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

	Bilateral hearing loss

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, sensorineural hearing loss may be presumed to have been incurred during service if it first became manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Hearing loss disability is defined by regulation.  Impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Veteran's DD Form-214 reflects that his related civilian occupation in service was instrument man; he testified that his military occupational specialty 
(MOS) was fire control technician.

On June 1948 service entrance examination whispered voice testing revealed scores of 15/15 bilaterally; the Veteran's ears were normal on clinical evaluation.  A February 1949 STR notes a diagnosis of acute otitis media.  Antibiotics were prescribed and the Veteran showed improvement.  On April 1952 service separation examination whispered and spoken voice testing revealed scores of 15/15 bilaterally; the Veteran's ears were normal on clinical evaluation.   

An October 2006 private outpatient treatment record notes that the Veteran had a positive history of noise exposure and bilateral SNHL.  

On June 2007 VA examination, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
30
75
95
LEFT
15
15
30
55
65

Speech audiometry revealed speech recognition ability of 76 percent in either ear.  The Veteran reported that he first noticed hearing loss in the 1970's which had become progressively worse.  The examiner noted that the Veteran had ear infections twice in the military.  The examiner opined that the Veteran's hearing loss was not caused by or a result of otitis media and earaches because his hearing loss started in the 1970's, which would be almost 20 years after service and otitis media related hearing loss presented clinically with bone conduction scores better than air scores, but the Veteran had pure SNHL.  

In an October 2007 statement the Veteran reported that he was exposed to ships guns firing at very close range which damaged his hearing.  

A December 2008 VA outpatient treatment record notes that the Veteran complained of hearing loss of gradual onset which he reported started in the service.  

On March 2010 VA examination the Veteran reported noise exposure from firing big guns in service and that he worked for GE for 41 years a wireman but denied unprotected noise exposure or any recreational noise exposure.  He noted that he first noticed hearing loss on an employee physical.  The examiner noted that there were many privately generated audiograms and that in 1984 hearing in the left ear was within normal limits (32 years after discharge) and his right ear did show a significant hearing loss.  The diagnosis was moderate to profound SNHL in the right ear and moderate to moderately severe SNHL in the left ear.  The examiner noted that based on the information in the Veteran's military medical records and the Veteran's own idea of when hearing loss occurred, he concurred with the previous opinion that there was no supporting evidence to say that his hearing loss was either caused by military noise or happened in the military.  He opined that it was his professional opinion that the Veteran's hearing loss was not caused by or a result of military noise exposure.        

A September 2010 Veteran's Benefits Administration (VBA) "Fast Letter" notes that the MOS of fire control technician is rated as "moderate" and that if the Veteran had a duty position with such a rating, exposure to hazardous noise should be conceded for purposes of establishing the in-service event.  

At the April 2011 Travel Board hearing the Veteran testified that he was stationed on a cruiser off the coast of Korea and participated in fire missions with 3 and 6 inch guns sitting in close proximity to the guns.  He noted that he lost his hearing "a long time ago" and that he was not exposed to noise trauma in his civilian occupation at GE.  

The Veteran alleges that he has hearing loss as a result of noise exposure from his duties as a fire control technician in service.  It is not in dispute that he now has a bilateral hearing loss disability by VA standards, as such is diagnosed and shown by official audiometry.  Based on his MOS and lay accounts of noise exposure from ships guns, it may also be reasonably conceded that he was exposed to noise trauma in service.  

The Veteran's STRs do not show a hearing loss disability.  Furthermore, there is no evidence that SNHL was manifested in the first year following the Veteran's discharge from active duty.  Consequently, service connection for a bilateral hearing loss disability on the basis that such became manifest in service and persisted, or on a presumptive basis (for SNHL as an organic disease of the nervous system under 38 U.S.C.A. § 1112) is not warranted.  Additionally, the Board finds there is no continuity of symptomatology.  The Veteran reported both that his hearing loss began in the 1970's and that it began during service.  Although competent to report noticing hearing difficulty, his testimony is not credible in this regard as it is inconsistent.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Therefore continuity of hearing loss symptoms is not established either through lay or medical evidence.  Accordingly, what is required to establish service connection for a bilateral hearing loss disability is evidence that relates the Veteran's hearing loss to his service, to include noise exposure therein.

The only competent evidence of record regarding a nexus between the Veteran's hearing loss and his service (noise exposure and otitis media therein) are the opinions of the June 2007 and March 2010 VA examiners.  The June 2007 VA examiner opined that the Veteran's hearing loss was not related to his ear infections in service due to its remote onset and the fact that conductive hearing loss (which would be expected) was not present.  The March 2010 examiner opined that the Veteran's hearing loss was not caused by or a result of military noise exposure.  She pointed to the Veteran's numerous post-service audiograms and noted that based on the information in the Veteran's military medical records and the Veteran's own idea of when hearing loss occurred, there was no supporting evidence to say that his hearing loss was either caused by military noise or happened in the military.  As the opinions are by medical professionals competent to provide them, and explain the underlying rationales (citing to medical evidence), they are probative evidence in this matter.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that it is the reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that a medical opinion must clearly consider direct service connection and support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  As there is no medical evidence to the contrary; they are persuasive.   

The Board finds the examiners' opinions to be more probative than the Veteran's lay assertions as to causation as they are trained medical professionals with expertise in such matters.  Whether current bilateral hearing loss is related to remote noise exposure and/or ear infections in service (absent continuity of lay observable symptoms) is a medical question that is not capable of resolution through lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).   

The first clinical documentation of hearing loss occurs more than 30 years after the Veteran's service.  Notably, a lengthy time interval between service and the first postservice clinical notation of complaints or symptoms associated with a disability for which service connection is sought is of itself a factor for consideration against a finding that such disability is related to service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of disorder). 

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit of the doubt rule does not apply; the claim must be denied. 

	Increased rating for PTSD

By an August 2008 rating decision, the RO granted service connection for PTSD and assigned a 30 percent evaluation under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective January 22, 2008.  The Veteran appealed that evaluation.  In a June 2010 rating decision, the RO assigned a 70 percent rating, effective December 16, 2009.  A September 2010 rating decision granted a total rating based on individual unemployability, effective December 16, 2009.  As those ratings are less than the maximum under the applicable criteria (and since the Veteran has not expressed satisfaction with the ratings) the appeals continue.  See AB v. Brown, 6 Vet. App. 35 (1993).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  "The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart, 21 Vet. App. at 509.  For an initial disability rating, VA must consider severity of disability during period for which veteran is eligible for service connection starting on date application was filed.  Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

Prior to December 16, 2009

The Veteran's 30 percent evaluation for this time period contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation, due to such symptoms as:  depressed mood, anxiety, suspiciousness, weekly or less often panic attacks, chronic sleep impairment, and mild memory loss, such as forgetting names, directions, recent events.  38 C.F.R. § 4.130, Diagnostic Code 9411.

An April 2008 psychiatric evaluation notes that the Veteran reported that he was depressed moderately one to two days out of the week and that he had poor concentration and memory.  He denied current hallucinations but reported he used to hear voices.  He had flashbacks once per week and nightmares every other week. Mental status examination revealed that the Veteran had excellent hygiene and grooming, speech of normal rate and rhythm, speech that was goal directed and not tangential, or circumlocutory, no hallucinations, delusions, or suicidal/homicidal ideation.    The Veteran reported that he had been fully retired since 1992 and that for most of his work history he did not have interference from psychiatric symptoms.  The examiner noted that the Veteran did not have any difficulties in thought process or communication.  A GAF score of 55 was assigned, which contemplates moderate symptoms, for example, a flat affect and circumstantial speech, or occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, such as having few friends, and conflicts with peers or co- workers.  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 46-47 (4th ed. 1994).  

In an April 2008 letter for Dr. CH, it was noted that the Veteran's PTSD was severe and chronic.  A GAF score of 38 was assigned which signifies some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, for example where a depressed man avoids friends, neglects family, and is not able to work.  See DSM-IV at 46-47.

On July 2008 VA examination the Veteran reported re-experiencing his stressor through recurrent thoughts and memories of his military experience with flashbacks one to two times per week.  He had symptoms of increased arousal, avoidance, difficulty falling and staying asleep, and an exaggerated startle reflex.  The Veteran had a history of recurrent depressive symptoms.  He reported a low level of socialization but felt that he had the least difficulty meeting and talking to veterans.  He maintained several social activities, occasionally went out to dinner with his wife, maintained contact with his relatives, and volunteered regularly on the Battleship New Jersey.  Upon examination the Veteran was friendly and informative, neatly dressed, and well groomed.  There was clear and normal speech and full and normal psychomotor functions.  There was no manic or hypomanic behavior or difficulty with activities of daily living.  He was oriented to time, person, and place, had very good recent and remote memory, normal intellectual and cognitive functions, a low mood and sad affect, and moderately high anxiety, but no history of inappropriate behavior.  He reported occasional suicidal thoughts without suicidal planning, denied homicidal ideation, and had chronic insomnia although his sleep had recently improved with medication.  He reported a long history of decreased energy level and motivation with a persistently high level of irritability.  His insight and judgment were very good.  A GAF score of 47 was assigned, which signifies serious symptoms, for example suicidal ideation, severe obsessional rituals, and frequent shoplifting; or any serious impairment in social, occupational, or school functioning, for example no friends, unable to keep a job.  See DSM-IV at 46-47.  The examiner diagnosed severe PTSD and major depressive disorder secondary to PTSD.  The symptoms were significant.
  
In a November 2008 letter the Veteran's wife related that he would "holler" in his sleep and had become withdrawn.  She noted that the Veteran had numerous problems over the years at work and with alcohol and that she eventually figured out that they were due to his military experiences.  In a November 2008 letter, Dr. CH assigned a GAF score of 39, which contemplates signifies some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, for example where a depressed man avoids friends, neglects family, and is not able to work.  See DSM-IV at 46-47.  The diagnosis was severe PTSD.  

A February 2009 private treatment record notes that the Veteran was sharp, clear, coherent, and relevant.  The Veteran's was noted to be better and he had a very appropriate mental status examination.  In June 2009 he returned noting increased irritability and suicidal ideation without intent or plan.  In October 2009 the Veteran showed increased irritability and a declining mood with dissociative episodes.  Later in December he reported increased periods of dissociation with auditory and visual hallucinations and flashbacks.  

In a July 2009 letter Dr. C.G.H. notes that the Veteran's current GAF score was 39.  It was noted that the Veteran's suicidal thoughts were "done at present" and that his volunteer work helped him fill his time.  The Veteran was on the city council for Gloucester City and volunteered on the battleship New Jersey.  It was noted that the Veteran could get extremely depressed and anxious and walk miles to calm down, although he wasn't fazed by walking in dangerous areas and didn't care if he got hurt.  The Veteran had to leave his former employment due to anger problems.  A GAF score of 39 was assigned, which contemplates some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, for example where a depressed man avoids friends, neglects family, and is not able to work.  See DSM-IV at 46-47.

The evidence of record supports an initial evaluation of 50 percent, but no more, for the Veteran's PTSD.  The level of occupational and social impairment due to a psychiatric disorder is the primary consideration in determining the severity of a psychiatric disorder for VA purposes and not all the symptoms listed in the rating criteria must be present in order for a rating to be warranted.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding that the psychiatric symptoms listed in the rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings).  

First, the Veteran's GAF scores must be assessed.  The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health - illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quotation omitted).  A GAF score is highly probative, as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  Here, the Veteran's GAF scores were essentially between 38 and 47, which reflects symptoms ranging from serious symptoms, for example suicidal ideation, severe obsessional rituals, and frequent shoplifting; or any serious impairment in social, occupational, or school functioning, for example no friends, unable to keep a job, to symptoms indicating some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, for example where a depressed man avoids friends, neglects family, and is not able to work.  See DSM-IV at 46-47.  These GAF scores appear to indicate that at least a 50 percent evaluation may be warranted, as they more closely align with occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships, rather than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

Second, however, all the pertinent evidence of record must be considered and the decision must be based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  The next highest evaluation, is 50 percent, which is assigned for occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The evidence of record also supports the assignment of an initial 50 percent evaluation for PTSD.  The evidence demonstrates difficulty in establishing and maintaining effective work and social relationships.  There was a low level of socialization and there were problems at work due to his anger.  He left his former employment for that reason.  Additionally, the evidence shows his PTSD was manifested by symptoms of depression, some evidence of flattened affect, intermittent difficulty with concentration and memory, flashbacks (with occasional hallucinations), intermittent memory problems, increased arousal, avoidance, difficulty falling and staying asleep, exaggerated startle reflex, occasional suicidal thoughts without suicidal planning, and decreased energy level and motivation with a persistently high level of irritability.  Accordingly, considering the doctrine of reasonable doubt, the preponderance of the evidence supports a 50 percent evaluation.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

But a 70 percent rating is not warranted.  Such an evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Here, the evidence does not support an inability to establish and maintain effective relationships.  The Veteran maintains a relationship with his wife and family, although difficult.  Additionally, he volunteers and works for the City Council, so there does remain an ability to establish and maintain some level of effective relationships.  Further, the evidence does not demonstrate deficiencies in most areas.  Although he experience some difficulty with work and family relationships, he continued to exhibit good judgment and thinking.  He had a depressed mood, but did not exhibit current suicidal ideations, obsessional rituals that interfere with routine activities, or panic or depression that affected the ability to function independently.  Additionally, he did not demonstrate impaired impulse control, spatial disorientation, or neglect of hygiene.  He also demonstrated normal speech.  Accordingly, a 70 percent evaluation is not warranted.

On and after December 16, 2009

The Veteran's 70 percent rating for this time period contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

On December 16, 2009 VA examination the examiner reported that the Veteran's prior outbursts and isolative behavior at work would impact him in any current employment situation and that the Veteran's current concentration was much more impaired than it was when he was working in the 1990's as he was having difficulty retaining names and other information.  It was noted that he had difficulty focusing his remarks during the interview and that he would have difficulty in any work situation that required learning and retaining new information, remembering tasks, and communicating.  The examiner noted that the Veteran also had impairment in social functioning and that his symptoms were affecting his marriage with difficulty expressing affection and some irritability.  The Veteran's ability to interact socially was very limited.  He and his wife were involved in church and church socials.  He did not talk much to his children and grandchildren.  He was detached and distanced from his siblings and only had two people that he considered to be friends.  The examiner noted that the Veteran continued to have significant symptoms of PTSD such as intrusive thoughts and memories, avoidance and emotional numbing, impaired concentration, hypervigilance, anger, avoidance, and elevated arousal.  The examiner noted that the Veteran continued to have impairment in social functioning with difficulty in his marriage with feelings of anger and irritability.  He was detached and had difficulty interacting in social situations, but was social at church and involved in activities there.  The Veteran described experiencing auditory hallucinations but no delusions.  Cognitive impairments affecting communication were observed during the interview.  The Veteran's remarks were disjointed and he reported getting lost occasionally.  The Veteran had to be reminded of the questions asked of him and had difficulty communicating.  He reported an odd behavior of taking a bus for a distance and then walking for long periods of time (up to a day and a half) before calling home.  The Veteran attended to his personal hygiene and care.  He reported experiencing a depressed mood for three to five hours per day and suicidal thoughts when on train platforms or high places, although he did not have the intent to go through with it.  He did not experience homicidal ideation.  A GAF of 44 was assigned, which contemplates serious symptoms, for example suicidal ideation, severe obsessional rituals, and frequent shoplifting; or any serious impairment in social, occupational, or school functioning, for example no friends, unable to keep a job.  See DSM-IV at 46-47.

In a March 2010 letter Dr. C.G.H. notes that the Veteran had poor self esteem but felt good when he was alone.  He had to fight off suicidal thoughts and was struggling with that ideation.  A GAF of 38 was assigned, which contemplates some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, for example where a depressed man avoids friends, neglects family, and is not able to work.  See DSM-IV at 46-47.  Mental status examination revealed that the Veteran's general appearance was disheveled, his mood was depressed, motor behavior was agitated, affect was blunt, speech was pressured, memory and judgment were poor, insight was fair, and that suicidal ideation was "attempt history" and there was no homicidal ideation.  The Veteran's insight and judgment were good.  The Veteran's affect was depressed and anxious.          

On June 2010 VA examination the Veteran reported that he frequently screamed out during the night and continuously had intrusive thoughts of what he did in the military, with significant difficulties sleeping where he could not fall or stay asleep at least two to three nights per week.  He noted that he had been retired for 17 years.  The Veteran noted that he was vigilant, scanned his environment, and had to sit with his back against the wall.  He was irritable and short-tempered but tried to avoid arguing.  He had problems in relationships with family and friends but did not argue with his wife.  When he got depressed he withdrew and isolated and admitted to suicidal ideation, but he denied any sense of a foreshortened future.  He reported anxiety symptoms with shakes and sweats and panic attacks every few weeks.  He reported auditory and visual hallucinations where he looked around for things and heard things that were not there on a regular basis.  The examiner noted that the Veteran's hallucination and concentration problems were related to PTSD.  It was noted that the Veteran would occasionally skip grooming habits.  The examiner noted that the Veteran was somewhat socially isolated, did not have many friends with very few social relationships, and had a tendency to withdraw.  Upon examination, there was no serious impairment in thought process or communication, the Veteran was in good reality contact and was oriented in all spheres.  He admitted to some suicidal ideation but no homicidal ideation.  Reasoning, judgment, and memory were adequately intact.  He had a calm affect and his speech was clear, coherent, and goal directed.  The Veteran was noted to be competent in activities of daily living.  A GAF of 45 was assigned, which signifies serious symptoms, for example suicidal ideation, severe obsessional rituals, and frequent shoplifting; or any serious impairment in social, occupational, or school functioning, for example no friends, unable to keep a job.  See DSM-IV at 46-47.  It was noted that the Veteran had significant amounts of anxiety, sleeping disorder, hypervigilance, irritable mood and temperament, significant problems with relationships, panic symptoms, and audio/visual hallucinations.  

In a June 2010 letter Dr. C.G.H. notes that medications were controlling all the Veteran's symptoms of PTSD, that he had suicidal ideation (with two attempts in the early 70's),  and that he should be rated 100 percent due to his suicidal ideation that crops up in conversation in every session.  He noted that the Veteran was unemployable and "should have Total and Permanent for his claim."  The Veteran's current GAF was 37, which contemplates some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, for example where a depressed man avoids friends, neglects family, and is not able to work.  See DSM-IV at 46-47.  The Veteran worked on the city council and volunteered at the Battleship New Jersey.  He noted that the Veteran's participation in the public sector was deteriorating due to his inability to interject his opinion without getting very anxious and depressed and that he had little patience and tolerance for people asking questions at meetings.  He added that the Veteran could no longer sustain employment working around other people and that he suffered from severe depression, anger, anxiety, flashbacks, severe social impairment, and had sleeping problems.  Mental status examination revealed that the Veteran's general appearance was disheveled, his mood was depressed, motor behavior was agitated, affect was blunt, speech was pressured, memory and judgment were poor, insight was fair, and that suicidal ideation was attempt history and there was no homicidal ideation.        

A March 2011 private outpatient treatment record notes that the Veteran denied anxiety or depression.  Examination revealed that he was grossly oriented to person, place, and time and that his mood was normal and affect appropriate.  

The evidence of record does not support an evaluation in excess of 70 percent for the Veteran's PTSD.  The level of occupational and social impairment due to a psychiatric disorder is the primary consideration in determining the severity of a psychiatric disorder for VA purposes and not all the symptoms listed in the rating criteria must be present in order for a rating to be warranted.  See Mauerhan, 16 Vet. App. 436.

First, the Veteran's GAF scores must be assessed.  The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health - illness."  Carpenter, 8 Vet. App. at 242.  A GAF score is highly probative, as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey, 7 Vet. App. at 207.  Here, the Veteran's GAF scores range from 37 to 45, which demonstrates PTSD manifested by serious symptoms, for example suicidal ideation, severe obsessional rituals, and frequent shoplifting; or any serious impairment in social, occupational, or school functioning, for example no friends, unable to keep a job, to PTSD manifested by some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, for example where a depressed man avoids friends, neglects family, and is not able to work.  See DSM-IV at 46-47.  These scores do not automatically warrant a 100 percent evaluation.  

Second, however, all the pertinent evidence of record must be considered and the decision must be based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, General Rating Formula.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The evidence of record demonstrates that a 100 percent evaluation is not warranted by the evidence of record.  The evidence does not demonstrate total occupational and social impairment.  The Veteran's PTSD significantly affected his marriage, but he maintained the relationship.  Additionally, he had limited social interaction, but did attend some functions with his wife, although he limited his interactions.  Further, the Veteran volunteers on the Battleship New Jersey, goes to meetings at the City Council, and does report having friends.  

Moreover, the evidence did not demonstrate gross impairment in thought processes or communication.  While the Veteran displayed some cognitive impairment on December 2009 VA examination, on June 2010 VA examination there did not appear to be any serious impairment in thought process or communication.  While the Veteran described hallucinations associated with his walks and flashbacks, they were described to occur occasionally (not persistently).  On June 2010 VA examination the Veteran was shown to be in good reality contact and was oriented in all spheres.  The evidence does not demonstrate grossly inappropriate behavior.  While the Veteran reported taking a bus a long distance and going on long walks for up to a day and a half, none of his other behaviors were described as inappropriate.  While he had some suicidal ideation off and on, he never had suicidal intent or plan or any homicidal ideation.  He was never noted to be in danger of hurting himself or others.  There is no evidence of intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  While some private treatment records show that the Veteran appeared disheveled, he was otherwise noted to have adequate personal hygiene and was noted to be competent in activities of daily living.  While it was noted that he would occasionally skip grooming habits, there is no evidence that he was unable to maintain hygiene regularly or could not perform activities of daily living.  There is no evidence of disorientation to time or place.  The Veteran has been oriented as to all spheres on each occasion observed.  

Accordingly, the evidence demonstrates that the 70 percent evaluation is appropriate and a 100 percent evaluation is not warranted.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular evaluation

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this regard, the schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected PTSD but the evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's PTSD, as the criteria assess social and occupational functioning and various psychiatric symptomatology.  Accordingly, referral for consideration of an extraschedular rating is not required.


ORDER

Service connection for bilateral hearing loss is denied.

Prior to December 16, 2009, a 50 percent evaluation, but no more, for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.

On and after December 16, 2009, an increased evaluation is denied. 


REMAND

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  This includes making reasonable efforts to obtain private medical records.  38 C.F.R. § 3.159(c)(1).  Such reasonable generally include an initial request and, if the records are not received, at least one follow-up request, unless a response indicates that the records sought do not exist or that a follow-up request for the records would be futile.  38 C.F.R. § 3.159(c)(1).  If, however, VA receives information showing that subsequent requests to this or another custodian could result in obtaining the records sought, then reasonable efforts will include an initial request and, if the records are not received, at least one follow-up request to the new source or an additional request to the original source.  38 C.F.R. § 3.159(c)(1).  

At the April 2011 Travel Board hearing the Veteran and his wife testified that he was hospitalized in September 2010 for various medical problems and that during that time he was on a respirator and went to respiratory therapy, because his breathing was poor.  The Veteran did submit some records pertaining to his hospitalization, but a March 2010 letter notes that he was also treated in long term acute care and sub-acute nursing facilities, and then re-hospitalized due to rehabilitation complications.  As the Veteran has identified outstanding treatment records for respiratory difficulties which may be pertinent to his claim for an increased rating, such must be secured.   

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. The RO/AMC should secure for the record copies of complete clinical records of all VA treatment the Veteran has received for his lungs from February 2009 to the present.  

The RO/AMC should also ask the Veteran to identify any and all recent evaluation and/or treatment he received for his lungs.  He should provide a chronological listing with names and locations of all providers, as well as any releases necessary for VA to secure records of the private treatment/evaluations.  Of particular interest are the complete records from his September 2010 hospitalization and all follow-up care at rehabilitation facilities and hospitals identified in his March 2010 letter.

The RO must secure for association with the claims file the complete clinical records (which are not already associated with the claims file) of the treatment from all sources identified.  

2. The RO/AMC should arrange for any further development suggested by the results of that sought above.  (i.e. VA examination if any of the evidence received suggests an increase in severity of the disability).  

3. The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.



______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


